Dear Representative Carrier:
You requested an Attorney General Opinion concerning Act 837 of the 1995 legislature.  Act 837 states in pertinent part:
Section 1.
          Notwithstanding any policy, rule, or regulation of the Louisiana High School Athletic Association to the contrary, no public high school student who can successfully demonstrate and document to the state Department of Education that he or she was victimized in an armed robbery which resulted in a traumatic experience for the student that required the student to seek psychological or psychiatric counseling shall be ineligible for or otherwise prohibited from participating in any extracurricular interscholastic athletic activity during a school year because of the student's age unless the student is at least nineteen years old on or before the first day of July of the calendar year in which the school year begins.
Specifically, you have inquired into the eligibility and insurability of a specific individual who meets the Act's criteria.
This author has contacted the commissioner of the LHSAA who has indicated that he would not require the forfeiture of any games in which a player meeting the Act's criteria participated. Additionally, this author has contacted the insurance company that has contracted with the LHSAA for the coverage of participating athletes.  I spoke to a representative of this company who had previously discussed the matter with the LHSAA. He indicated that their company would take the position that any athlete allowed to participate by the LHSAA would be covered by their policy of insurance.  In sum, the individual at issue is both eligible and insured to play in interscholastic athletic activities.
Your very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________ JAMES C. HRDLICKA Assistant Attorney General
RPI/JCH/pb
DATE RECEIVED:
DATE RELEASED:
JAMES C. HRDLICKA ASSISTANT ATTORNEY GENERAL